Title: From John Adams to William Smith Shaw, 9 April 1811
From: Adams, John
To: Shaw, William Smith



My dear Nephew
Quincy April 9: 1811

The former leaf you may insert in your Silva if you please. If you do not, please to return it to me and it shall be published some other Way. Take care that my Name be not hinted at unless any dispute should arise, in that case call upon me.
If Manilius’s “Ratio” had not been confined to physical Subjects, We might have seen it as adroitly applied to religious, moral and political Improvements: as the Philosophers call them. Voltaire Hume, Gibbon Rousseau, Tom Paine’s Age of Reason, Joel Barlows priviledged orders, and good Dr Stiles Styles’s Lives of the Regiscides might have been thought to be prophesied by Manilius, as well as Franklin or Ebenezer Kennersley.
The passage in Manilius is very remarkable and excites many Speculations. Could Electricity be known so long ago? &c &c. &c. How long ago was it known or Suspected. Manilius it is plain Suspected it. Franklin it is certain was not the first, who ascribed Thunder and Lightning to Electricity. The Idea has been Suggested and published by French and Swiss Philosophers long before Franklin’s Lectures to Collinson.
We are all as usual in point of Health and I remain as ever your affectionate Uncle

John Adams
